The opinion of the court was delivered by
Ross, J.
The plaintiffs claim no title to the clay-bed, the digging and carrying away of which furnished the occasion for entering upon the close complained of. They admit that that title is outstanding. If the defendant has it he was justified in what he did. The plaintiffs’ grantor conveyed it to Archer and others, and the latter to the United States Pottery Company. So far, no question is made. Nor is any question made but that the defendant *141has succeeded to all the rights in that respect which George W. Harman acquired by his suit against, and sale of, the stock of that company. The only question made is in regard to the regularity and conclusiveness of the proceedings in the suit of Harman against the company. When the suit was brought, the officers of the company and all its stockholders except Sidney P. McEowen, resided and were without the State. The defendant introduced the records of the justice rendering the judgment in that case, showing on their face regular service of the writ on McEowen as such stockholder ; and legal proceedings thereafter resulting in a judgment against the company ; and a sale of all its stock to Harman on an execution, regularly issued on said judgment. If this record is to stand unaffected by oral testimony, it is conclusive of the right of the defendant to enter upon the premises as he did, and dig and carry away the clay. If the defendant had no such right, then the plaintiffs as general owners of the premises would have the right to maintain this action against him, a stranger to the title to the clay, although that title was not in the plaintiffs. Their right to be undisturbed in the possession and use of the premises, was good against all the world except those who had acquired the right, granted by Elhanan W. Stratton to Archer and others, to enter for the purpose of digging and removing the clay. But making no question in regard to that right having passed into the United States Pottery Company, if the defendant can show that he has succeeded to the right of that company, as against the company, to dig and remove the clay, he has that right against the plaintiffs. In other words, the plaintiffs could not be allowed to show anything to defeat the conclusiveness of the record in the Harman suit which the company itself could not show, unless it should appear that the judgment in that suit was procured in fraud of the plaintiffs’ rights. There are cases which hold that a stranger to the judgment record may .attack and defeat its operation when brought in question collaterally in ulterior proceedings by showing'that it was fraudulently procured as to him and his rights. But no such claim is made in this case, nor was there, so far as the exceptions show, any evidence to found such a claim upon. The broadest ground then upon which the *142plaintiffs can stand relative to attacking the conclusiveness of the record of the justice in the Harman suit, is, that they can make the same attack thereon, and show anything to defeat its conclusiveness, which the company could show. Frequently a stranger to the judgment record is confined to narrower limits in attacking the conclusiveness of such record than a party thereto would be. A party may waive defects in the service or proceedings which render such a judgment voidable only, although in proper proceedings he might avail himself of the same to have the judgment vacated. But parties, interested in, and affected indirectly by, the results of such judgment, would have no right to take advantage of such defects as rendered the proceedings voidable only by a party thereto, and which he might waive. Essex Mining Co. v. Bullard, 43 Vt. 238. Hence if we accord the plaintiffs the same right to attack the conclusiveness of the record of the justice in the Harman suit that the U. S. Pottery Company would have, we place them in as favorable position in that regard as they can claim. “ The records of justices of the peace,” (it is said in Farr v. Ladd et al., 37 Vt. 156,) “ are entitled to the same degree of credit and legal verity as those of courts of more extensive jurisdiction, and cannot be impeached or counteracted by proof of their falsity.” It is also there said : “ When evidence offered contradicts the record itself, it cannot be received, although the effect of the evidence would be, if admitted, to show that the court had no legal jurisdiction over the party. The record is equally conclusive as to such facts as any other, when it appears of record.” The cases of Spaulding v. Chamberlin, 12 Vt. 538; Beech v. Rich, 13 Vt. 595; Shedd et al. v. Bank of Brattleboro, 32 Vt. 709; Eastman & Paige v. Waterman, 26 Vt. 494; Barnard v. Flanders, 12 Vt. 657, are there cited and commented on, as holding the same doctrine. See also Wright v. Hazen, 24 Vt. 143. On the record of the justice in the suit Barman against the U. S. Pottery Co. the justice had jurisdiction of the defendant to render such judgment. The plaintiffs were allowed to introduce parol evidence tending to contradict the fact of the jurisdiction of the justice over the defendant, as shown by the record. This was error, as shown by all the authorities above *143cited from our own reports. Many more might be added from other States, some of which are cited on the defendant’s brief. What might be the rights of the company to introduce such testimony, in a proceeding brought against Harman directly to have that judgment vacated, it is not necessary to consider. This is not such a proceeding, and Harman is not a party hereto. The U. S. Pottery Company, if a party hereto, would have no right to introduce evidence to contradict the record by showing that the justice acquired no jurisdiction over it by the service on Mc-Eowen as a stockholder. Neither had the plaintiffs any such right. Hence the defendant was entitled to have the court comply with the request: “ That the defendant has shown a clear and perfect title to the clay-bed, so called, as conveyed by said Elhanan to said Archer and others ; and is the owner of the same, as in said deed described ”; and also with the other request: “ That the plaintiffs are bound by everything and every act which would bind the United States Pottery Company, and cannot complain of any act of the defendant of which the U. S. Pottery Company could not complain.” This will reverse the case.
But there is another palpable error in the holding of the County Court. The record of the U. S. Pottery Company, together with its articles of association, and annual reports made, subscribed, sworn to, and recorded in the town clerk’s office, as required by statute, showed Sidney B. McEowen to be a stockholder in said company. The plaintiffs were allowed, against the' exception of the defendant, to introduce evidence tending to show that he was not in fact such a stockholder. The object and purpose of the statute requiring the recording of the articles of association, and annual reports, was to show to the public who were the stockholders, the amount of capital paid in, and the amount of the debts of such company, that the creditors of the company might know the credit and standing of the company, and who the stockholders were, to whom they might look personally for their debts in case of violation of the provisions of the statute, regarding contracting debts in excess of capital paid in, &o. Chapter 86, Gen. Sts. ss. 41 to 66 inclusive. All the provisions of the act under which the company organized show that the recording of *144articles of association and annual reports was required with reference to the public, and especially the creditors of the company. To allow the company to hold out a person in such recorded articles of association and annual reports ds a stockholder, and when brought into court by service of the writ on such stockholder, to show that he in fact was never such stockholder, and for that reason, service upon him according to the requirements of the statute, was no service upon the company, would violate the plainest principles of law and justice. Clearly by the recorded articles of association, and annual reports, showing McEowen a stockholder, the company was estopped from introducing evidence tending to show the contrary, when a creditor had acted on such recorded and sworn evidence, furnished by the company, of his being a siockholder, and predicated the, service of his writ thereon against the company. Service of the writ, which bound the company, bound everybody collaterally affected by the same. Hence, all the evidence introduced to show that McEowen was not a bona fide stockholder in the company was inadmissible. It was enough, so far as concerned creditors seeking to make service of process on the company, that the company had made him de facto a stockholder. For such a purpose, whether he was de jure a stockholder was immaterial. These views are probably decisive of the case. It may however be proper to remark that under the declaration we do not think that the plaintiffs had the right to intro•duce evidence, that the digging of clay by the defendant caused them to go a greater distance to get to their wood-lot, and thereby increase their damages. Such would be special damages, which would require to be set out in the declaration to be recovered. But the verdict indicates that the defendant has suffered little, if at all, by such evidence, so that we should not have reversed the case for this error.
The judgment of the County Court is reversed, and cause remanded.